Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on July 13, 2021.
As directed by the amendment: Claims 1, 5, and 11 were amended.  Claim 8 was cancelled.  Claims 17-21 are newly added, and thus claims 1-7 and 9-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first locking mechanism configured to lock the first lever at a location along the first channel” in claim 20.
“second locking mechanism configured to lock the second lever at a location along the second channel” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 1 recites “the first channel” which lacks antecedent basis. 
Claim 10, line 3 recites “the second channel” which lacks antecedent basis.
Claim 12, line 1 recites “the first channel” which lacks antecedent basis.
Claim 12, line 2 recites “the location” which lacks antecedent basis. Similarly, line 3 recites “the location.”
Claim 12, lines 2-3 recite “the midpoint” which lacks antecedent basis. Similarly, line 4 recites “the midpoint.”

Claim 13, line 3 recites “the first channel” which lacks antecedent basis.
Claim 13, line 4 recites “the second channel” which lacks antecedent basis.
Claim 15, line 2 recites “the midpoint” which lacks antecedent basis. 
Claim 16, lines 1-2 recite “the first and second channels” which lack antecedent basis.
Claim 16, line 2 recites “the midpoint” which lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2006/0241538) in view of Soletski (2007/0298949).
Regarding claim 1, Chen discloses a massage device (Fig. 1) comprising: a first base (upper deck 10, Fig. 1) including a base left side (end portion 18, Fig. 1; see also annotated Fig. A below), a base right side (other end portion 19, Fig. 1; see also 

    PNG
    media_image1.png
    220
    678
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 6 of Chen): Chen has a first lever (indicated as 200) on the left side of the base, an intermediary point (100) and a second lever (indicated as 300) on the right side of the base. The left side is considered anything to the left of the intermediary point (100) and the right side is considered anything to the right of the intermediary point (100).
Chen is silent regarding the rocker base (20) including a left spring mechanism configured to engage the base left side, a right spring mechanism configured to engage the base right side.
Soletski teaches another rocking treatment device (Fig. 1, Fig. 3) that has a base (the entire device of Fig. 1), a rocker base (“supporting frame” connected to a pivot point, see lines 3-11 of [0066]) that includes a left spring mechanism (springs mounted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base and rocker base of Chen to include a left spring mechanism configured to engage the base left side, a right spring mechanism configured to engage the base right side as taught by Soletski so that the amount of force required to rock the device back and forth can be adjusted and springs of different forces can be selectively used to achieve a desired level of resistance to the seesawing motion.
	Regarding claim 15, the modified Chen/Soletski device discloses wherein the first lever (200, Fig. A above) and the second lever (300, Fig. A above) are opposing about 
Regarding claim 16, the modified Chen/Soletski device discloses first and second channels (the left and right recesses 11, 11, Fig. 3 of Chen) that are opposing about (on opposite sides of) the midpoint (intermediary point 100, Fig. A Above) of the base top side (the left and right recesses 11, 11, Fig. 3 of Chen are on opposite sides of the intermediary point 100 of the base top side).
Regarding claim 17, the modified Chen/Soletski device discloses wherein the intermediary point (100, Fig. A above) is located halfway between the base left side and the base right side (see Fig. A above).
 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2006/0241538) in view of Soletski (2007/0298949) as applied to claim 1 above, and further in view of Munday (2008/0086066).
Regarding claim 2, the modified Chen/Soletski device is silent regarding wherein the first lever top side extends linearly from a first lever top left side to a first lever top right side, - 37 -and/or the second lever top side extends linearly from a second lever top left side to a second lever top right side.  However, it is noted that it has been held that mere changes in shape have been held to be obvious matters of design consideration (MPEP 2144.04(IV)(B)).
Furthermore, Munday teaches a related massage device (Fig. 2) in which the massage applicator may include a top side (patient contact element 70, Fig. 2) which extends linearly from a first lever top left side (1, see annotated Fig. B below) to a first lever top right side (2, see annotated Fig. B below). This shape generally approximates 

    PNG
    media_image2.png
    250
    522
    media_image2.png
    Greyscale

Annotated Figure B (from Fig. 2, element 70 of Munday): Munday discloses a patient contact surface (70) which has a top left side (1), a top right side (2), and the applicator extends linearly between these sides.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least the first or second lever (massaging applicator(s)) of Chen/Soletski to be shaped with a first lever top side extending linearly from a first lever top left side to a first lever top right side as taught by Munday because this is merely a change in shape which provides an expected result of a massage applicator that would mimic a masseuse’s elbow being used to apply pressure to the body. This would be desirable in order to provide pressure to various pressure points along the user’s body.
Claims 3-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2006/0241538) in view of Soletski (2007/0298949) as applied to claim 1 above, and further in view of Kost (6,866,644).
Regarding claim 3, the modified Chen/Soletski device is silent regarding the first lever includes a first lever back surface extending from the first lever base to the first lever top side, and a first lever front surface extending from the first lever base to the first lever top side, the first lever back surface including a first convex up surface and the first lever front surface including a first concave down surface.  However, it is noted that it has been held that mere changes in shape have been held to be obvious matters of design consideration (MPEP 2144.04(IV)(B)).
Furthermore, Kost teaches a related massage device (120, Fig. 8, Fig. 10) with first and second levers (two opposing bases 124, Fig. 8) slidably disposed in channel(s) (track 128, Fig. 9; see col. 8, lines 1-6). The first lever (124) includes a first lever back surface (3, see annotated Fig. C below) extending from the first lever base (6, see annotated Fig. C below) to the first lever top side (4, see annotated Fig. C below), and a first lever front surface (5, see annotated Fig. C below) extending from the first lever base (6) to the first lever top side (4), the first lever back surface (3) including a first convex up surface (back surface 3 is convex, see Fig. C) and the first lever front surface (5) including first concave down surface (front surface 5 is concave). These opposing levers (124) are configured to apply myotherapy massage pressure to the right and left sides of the lower back of the individual (see col. 8, lines 10-15).

    PNG
    media_image3.png
    354
    563
    media_image3.png
    Greyscale

Annotated Figure C (from Fig. 8 of Kost): Kost discloses a first lever (124, Fig. 8) which has a first lever back surface (3) which is convex, a first lever top side (4), and a first lever front surface (5) which is concave. Fig. 8 shows that the second lever (124, Fig. 8) is identical, as a mirror image.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions (15, Chen) of Chen/Soletski to be replaced with first and second levers having a convex back surface and a concave front surface as taught by Kost because this is a simple substitution of one known group of massage applicators for another known group of massage applicators, which provides an expected result of a massage applicator configured to provide apply myotherapy massage pressure to the right and left sides of the lower back of the individual (see col. 8, lines 10-15 of Kost). Providing this pressure to the sides of the user’s lower back may be desirable for certain users.
Regarding claim 4, the modified Chen/Soletski/Kost device discloses wherein the first lever back surface (3, Fig. C above) includes a decreasing slope from the first lever 
Regarding claim 5, the modified Chen/Soletski/Kost device discloses wherein the first lever front surface (5, Fig. C above) includes an increasing slope from the first lever base (6, Fig. C above) to an intermediate point between the first lever base (6) and the first lever top side (4, Fig. C above), and a decreasing negative slope, with respect to an axis perpendicular to the top side, from the intermediate point to the first lever top side (see annotated Fig. C above in comparison to Fig. 4A and paragraph [0039] of the instant application. This appears to be substantially the same shape, although it is shown as viewed from the opposite side in Fig. C above. Therefore, the lever 124 of Kost will have the same slope(s) as claimed, because it has substantially the same shape as disclosed).  
Regarding claim 6, the modified Chen/Soletski/Kost device discloses wherein the first convex up surface (3, Fig. C above) is adapted to engage a first fulcrum (top side 4, Fig. C above is considered a fulcrum because it can act as a fulcrum when engaged with the patient’s skin, similarly to how Applicant’s Fig. 24 shows the same shape acting as a fulcrum FL1) established at a first contact point between the first convex up surface (3, Fig. C above) and a first portion of a recipient's body (the top surface 4, Fig. C above, is able to be applied to a portion of the recipient’s body, similar to how Applicant’s Fig. 24 shows the same shape acting as a fulcrum FL1).  
Regarding claim 7, the modified Chen/Soletski/Kost device discloses wherein the second lever (right lever 124, Fig. 8 of Kost, which is a mirror image of the lever shown in annotated Fig. C above) includes a second lever back surface (corresponding to 3, .  
Claims 9-10, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2006/0241538) in view of Soletski (2007/0298949) as applied to claim 1 above, and further in view of Yoon et al. (10,675,215).
Regarding claim 9, the modified Chen/Soletski device is silent regarding the first and second levers (200, 300, Fig. A) being adapted to rotate about an axis perpendicular to the top side.
Yoon teaches a related back massage device (Fig. 13A-13D) comprising a base (row support 1302, Fig. 13A) including a base top side (upper surface of 1302, Fig. 13A) and a first lever (there is a first lever adjustably mounted in the left channel of 1302, see Fig. 13B. This would have the structure such as depicted in pressure member 606, Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second levers of Chen/Soletski to be first and second levers that are adapted to rotate about an axis perpendicular to the top side of the base as taught by Yoon so that the height of each of the first and second levers can be adjusted to provide a personalized massage treatment, as desired.
	Regarding claim 10, the modified Chen/Soletski device is silent regarding a first channel passing from the base top side to an underside surface of the base top side and/or a second channel passing from the base top side to the underside surface of the base top side.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage protrusions (levers) of Chen/Soletski to be located in at least first and second channels as taught by Yoon so that a plurality of massage protrusions (levers) can have their location adjusted within the channels, to provide a personalized massage treatment, as desired.

Yoon teaches a related back massage device (Fig. 13A-13D) comprising: a first base (row support 1302, Fig. 13A) including a base top side (upper surface of 1302, Fig. 13A); a first channel (the left channel in 1302, Fig. 13A) that passes from the base top side (top of 1302, Fig. 13C) to an underside surface of the base top side (the channel passes completely through the base 1302, see Fig. 13B-13C), and/or a second channel (right channel of 1302, Fig. 13B) passes from the base top side (top of 1302, Fig. 13C) to the underside surface of the base top side (the channel passes completely through the base 1302, see Figs. 13B-13C).  These channels allow first and second massage levers (the levers adjustably mounted in the left and right channels of 1302, see Fig. 13B. This would have the structure such as depicted in pressure member 606, Fig. 6A-6B, which is unlabeled in Fig. 13B-13D; see col. 14, lines 30-32 and col. 14, lines 47-49. This reads on the Merriam-Webster definition of lever as a bar used for prying or dislodging something because it will be used to pry the user’s skin tissue) to be adjusted to different locations along the base (base 614 is movable along the channel 610, Fig. 6; which correlates to the channel(s) in 1302 having a longitudinally movable lever, see col. 14, lines 30-32, and col. 14, lines 47-49). The first channel (left channel of 1302, Fig. 13B) extends linearly (straight line) from the location adjacent the base left side towards the midpoint (see Fig. 13B, the left channel is straight and extends from near the left side towards the midpoint), and/or the second channel (right channel of 1302, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage protrusions (levers) of Chen/Soletski to be located in at least first and second channels that extend linearly as taught by Yoon so that a plurality of massage protrusions (levers) can have their location adjusted within the channels, to provide a personalized massage treatment, as desired.
Regarding claim 13, the modified Chen/Soletski device is silent regarding at least one first lever indicator that indicates a first location of the first lever along a first channel and/or at least one second lever indicator that indicates a second location of the second lever along a second channel.
Yoon teaches a related back massage device (Fig. 13A-13D) comprising: a first base (row support 1302, Fig. 13A) including a base top side (upper surface of 1302, Fig. 13A); a first channel (the left channel in 1302, Fig. 13A) that passes from the base top side (top of 1302, Fig. 13C) to an underside surface of the base top side (the channel passes completely through the base 1302, see Fig. 13B-13C), and/or a second channel (right channel of 1302, Fig. 13B) passes from the base top side (top of 1302, Fig. 13C) to the underside surface of the base top side (the channel passes completely through the base 1302, see Figs. 13B-13C).  These channels allow first and second massage levers (the levers adjustably mounted in the left and right channels of 1302, see Fig. 13B. This would have the structure such as depicted in pressure member 606, Fig. 6A-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage protrusions (levers) of Chen/Soletski to be located in at least first and second channels that extend linearly and are provided with first and second lever indicators as taught by Yoon so that a plurality of massage protrusions (levers) can have their location adjusted within the channels, to provide a personalized massage treatment, as desired.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first channel and second channel of Chen/Soletski/Yoon so that the base top side includes markings along each of these channels, such as tick marks or length measurements of a ruler as taught by Fig. 18 of Yoon so that the position of the user can arrange the first and second levers in a more precise manner, such as in accordance with default or typical locations for the pressure members (see col. 16, lines 19-25 and col. 16, lines 43-46).
Regarding claim 18, the modified Chen/Soletski device is silent regarding a first channel configured in the base top side and extending longitudinally from a location adjacent the base left side towards the midpoint; and a second channel configured in the base top side and extending longitudinally from a location adjacent the base right side towards the midpoint.
Yoon teaches a related back massage device (Fig. 13A-13D) comprising: a first base (row support 1302, Fig. 13A) including a base top side (upper surface of 1302, Fig. 13A); a first channel (the left channel in 1302, Fig. 13A) configured in the base top side (it is an opening in the top side) and extending longitudinally from a location adjacent the base left side towards the midpoint (the left channel in 1302, Fig. 13A, extends from adjacent the base left side towards the midpoint of the base); a second channel (the right channel in 1302, Fig. 13A) configured in the base top side (it is an opening in the top side) and extending longitudinally from a location adjacent the base right side 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage protrusions (levers) of Chen/Soletski to be located in at least first and second channels as taught by Yoon so that a plurality of massage protrusions (levers) can have their location adjusted within the channels, to provide a personalized massage treatment, as desired.
Regarding claim 19, the modified Chen/Soletski/Yoon device discloses wherein the first lever base is configured to be longitudinally moveable along the first channel, and the second lever base is configured to be longitudinally movable along the second channel (each base 614 is longitudinally movable along the channel 610, Fig. 6; which correlates to the channel(s) in 1302 having a longitudinally movable lever, see col. 14, lines 30-32, and col. 14, lines 47-49 of Yoon. It is noted that Chen’s first and second levers may be located in different “columns” such as the left and right columns of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2006/0241538) in view of Soletski (2007/0298949) as applied to claim 1 above, and further in view of Yoon et al. (10,675,215) and Saunders (6,171,273).
Regarding claim 14, the modified Chen/Soletski device is silent regarding the base top side includes at least one third lever indicator that indicates a first rotational position of the first lever and/or at least one fourth lever indicator that indicates a second rotational position of the second lever.
Yoon teaches a related back massage device (Fig. 13A-13D) comprising: a first base (row support 1302, Fig. 13A) including a base top side (upper surface of 1302, Fig. 13A); a first channel (the left channel in 1302, Fig. 13A) that passes from the base top side (top of 1302, Fig. 13C) to an underside surface of the base top side (the channel passes completely through the base 1302, see Fig. 13B-13C), and/or a second channel (right channel of 1302, Fig. 13B) passes from the base top side (top of 1302, Fig. 13C) to the underside surface of the base top side (the channel passes completely through the base 1302, see Figs. 13B-13C).  These channels allow first and second massage levers (the levers adjustably mounted in the left and right channels of 1302, see Fig. 13B. This would have the structure such as depicted in pressure member 606, Fig. 6A-6B, which is unlabeled in Fig. 13B-13D; see col. 14, lines 30-32 and col. 14, lines 47-49. This reads on the Merriam-Webster definition of lever as a bar used for prying or dislodging something because it will be used to pry the user’s skin tissue) to be adjusted 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage protrusions (levers) of Chen/Soletski to be located in at least first and second channels that extend linearly and are provided with first and second lever indicators as taught by Yoon so that a plurality of massage protrusions (levers) can have their location adjusted within the channels, to provide a personalized massage treatment, as desired.
The modified Chen/Soletski/Yoon device is silent regarding these markings being indicative of rotational positions of the first and/or second lever.  
Saunders teaches a related body treatment device (Fig. 6) with a pair of first and second levers (occiput wedges 62, Fig. 3, such as 62A, 62B, Fig. 6) which are rotatable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the first and second levers of Chen/Soletski/Yoon to be rotatable through a range of rotation as taught by Saunders’ first and second levers because this would provide an expected result of allowing the levers to engage with a user’s neck area, and to adjust to some degree to accommodate users of different sizes/shapes. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the markings (1, 2, 3, Fig. 18 of Yoon) to be indicative of rotational positions of the levers of the modified device, since it has been held that rearranging parts of an invention (such as arranging the markings 1, 2, 3, to be located to represent the rotation range 74 of Saunders) involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Allowable Subject Matter
Claims 11, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 13, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that claim 1 has been amended to include the limitations of claim 8 and thus, claim 1 is in allowable form (see the second section of page 8 of the Remarks), this argument is not well taken because Applicant has significantly changed the scope claim 1 by removing various other limitations from claim 1.
Regarding the argument(s) that the remaining 102 and 103 rejection(s) should be withdrawn because claim 1 has been amended to include the allowable subject matter of claim 8 (see pages 9-10 of the Remarks), this argument is not well taken because Applicant has significantly changed the scope claim 1 by removing various other limitations from claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoyer (3,548,810) discloses a related back treatment device that has a rocker base with a pair of first and second springs. Muramatsu (3,901,222) discloses a related chiropractic adjusting device with a pair of opposing first and second levers. Bellia (4,532,491) discloses a related treatment device with a rocking portion that pivots in a see-saw motion and has massage applicators. Lindley et al. (4,848,742) discloses a related lumbar stretch rocking device. Neill et al. (5,131,410) discloses a related pair of opposing first and second levers that are adjustably secured in longitudinal channels. Adamson (2007/0117698) discloses a related pivoting massage device. Meglin et al. (2007/0276438) disclose a related back alignment device with first and second spring mechanisms. Du et al. (2009/0218862) discloses a related rocker base with first and second spring mechanisms. Carbone et al. (2015/0190679) discloses a related rockable/tilting platform that has a plurality of spring mechanisms .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785